         ~




         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page 1 of 1
                                                                                                                                                                                 J
                                             UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                              v.                                                         (For Offenses Com111itted On or After November l, 1987)


                            Alejandro Gomez-Rodriguez                                                    Case Number: 3:19-mj-21773

                                                                                                         Jesus Mos_gueda
                                                                                                         Defendant's Attorney


         REGISTRATION NO. 84957298
         THE DEFENDANT:
          [gj pleaded guilty to count(s) 1 of Complaint
                                                      ~~~--'-~~~~~~~~~~~~~~~~~~~~~~~-


             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                    Nature of Offense                                                                               Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                      1

             D The defendant has been found not guilty on count(s)                              ~~~~~~~~~~~~~~~~~~~




             D Count(s)                                                                                   dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         lg. TIME SERVED                                            D                                            days

             [gj Assessment: $10 WAIVED [gj Fine: WAIVED
             [g] Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
i             D Court recommends defendant be deported/removed with relative,                           charged in case
I
I
i              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
I         United States Attorney of any material change in the defendant's economic circumstances.
I
I                                                     --- ----   ----"\                             Wednesday, May 1, 2019

                                  C~-__ 7         )       ·_     ( J
                                                                                                    Date oflmposition of Sentence

                                       c____'-.                     ------------...
          Received                                       /                                      ·                       //
I                       ousM                                          fl::;' il ~ If,;: J''\I           H      BU ROBERT N. BLOCK
I    \
                                                                      tr     "~=lb U                    UNI ED STATES MAGISTRATE JUDGE
II
'I                                                                    MAY 0 I 2019
![
             Clerk's Office Copy                            CLER:c, U.S. oi:;rn1c1 COURT
                                                                                                                                                        3:19-mj-21773
                                                          sournrn,-j DISlR:cr OF CALIFORNIA
                                                         BY                                     DEPUTY
